946 F.2d 898
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.CITIZENS FOR A BETTER ENVIRONMENT, Jean Siri, Sierra Club,Plaintiffs-Appellees,v.George DEUKMEJIAN, Governor of State of California, et al., Defendants,andMetropolitan Transportation Commission, Defendant-Appellant.
No. 91-15151.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Sept. 11, 1991.Decided Oct. 21, 1991.

1
Before CANBY and KOZINSKI, Circuit Judges, and HUFF,* District Judge.


2
MEMORANDUM**


3
The district court, confronted with MTC's ongoing violation of the court's May 7, 1990, order, fashioned an equitable remedy.   In so doing, it carefully weighed the competing interests and concerns;  the injunction was narrowly tailored to deal with the problem before the court.   See December 21, 1990 order at 24-30.   Equitable principles were applied;  there was no abuse of discretion.


4
Some parts of the injunction, however, are moot:  Paragraph 1 (id at 30) has been complied with, and paragraph 3 (id at 31) applied only "pending implementation of a valid conformity procedure" and thus was rendered moot by the court's March 11, 1991, order.   Paragraph 2 of the order is not moot because it requires judicial supervision of conformity assessments until the SIP is revised.   Because MTC now has a judicially approved conformity assessment procedure (see March 11 order), paragraph 2 of the injunction requires MTC to conform to its own procedure.


5
We vacate paragraphs 1 and 3 of the December 21 order as moot and affirm the remainder so far as is consistent with our disposition of this appeal.


6
VACATED in part as moot and AFFIRMED in part.   Each party shall bear its own costs on appeal.



*
 The Honorable Marilyn Huff, United States District Judge for the Southern District of California, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3